Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-20 are pending in which claims 1 and 10-11 are in independent forms filed March 1, 2021 has been fully considered, but they are not persuasive.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-5, 8-10, 12, 14, and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Davis et al. United States Patent Publication No. 2014/0006465.

As per claims 1, 10:
Davis et al. teach a system/method comprising: 
a distributed storage volume (DSV) deployed on a plurality of hosts (Par. 305: (One or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system); and 
a first host of the plurality of hosts with a local cache, and a storage controller executing on a processor to (Par. 305: (One or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system): 
receive a request to store a first file (Par. 107: Receiving a request to store a 10 GB file); 
store the first file to the local cache (Par. 107: First storing the 10 GB file locally); 
query the DSV to determine whether a second file that is a copy of the first file is stored in the DSV(Par. 233: cloud controllers can query one or more of the other cloud controllers of the distributed file system to locate and access a needed data block that is already being cached by a peer cloud controller); 
responsive to determining that the DSV lacks the second file, transfer the first file from the local cache to the DSV(Par. 231: A cloud file from a previous data snapshot may no longer be referenced if all of the blocks it contains have been deleted some time ago. The cloud controller transfers this cloud file from the (first) cloud storage system to an archival cloud storage system), 
wherein the first file is replicated to a second host of the plurality of hosts  (Par. 191: The cloud storage providers may immediately internally replicate newly stored data to multiple POPs at different geographic locations); and 
responsive to determining that the second file resides in the DSV, store a reference to the second file in the DSV, wherein the reference is replicated to the second host(Par. 200: A distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider). 
 
As per claim 2:
Davis et al. teach a method/system, 
wherein prior to transferring the first file to the DSV, the first file is compressed (Par. 152:  The cloud files are encrypted and compressed from beginning to end, additional portions of the cloud file may need to be transferred. More specifically, the metadata for the blocks of the cloud file can be stored at the beginning of the file data, and are analyzed upon receipt and decryption. Because of the serial encryption and compression, all data up to and including a given target data block will need to be downloaded, decrypted, and decompressed to allow the target data block to be accessed).

As per claim 3:  
Davis et al. teach a method/system, 
wherein the first file is associated with an account that lacks rights to modify the second file, the account instructs the storage controller to update the first file (Par. 203: A cloud controller may use a value stored in a CVA's FSID field to perform a lookup in a table of cloud service provider credentials. This table may include a list of cloud storage providers that are currently storing the cloud file, as well as "cloud account" information (e.g., information identifying a specific user account at a cloud storage provider and credentials that are needed to access that user account). Note that in addition to accessing different cloud storage providers, a cloud controller may also be configured to access different cloud accounts at the same cloud storage provider (e.g., different user accounts with different configurations and/or levels of service at the same cloud storage provider)), and 
the updated first file no longer matches the second file(Par. 110: The cloud controllers may use stored snapshot data to provide access to different versions of a file.  When an existing file is being modified, a cloud controller may be configured to present a previous version of the file to clients until the complete set of data for the modified version is available in the cloud storage system).  


Davis et al. teach a method/system, 
wherein the updated first file is first stored in the local cache(Par. 125:  The data file stored in one or more cloud storage systems. More specifically, the cloud controllers cache and ensure data consistency for the data stored in the cloud storage systems.  During operation, a cloud controller receiving new data from a client: (1) stores the new data in the cloud controller (operation 2010); (2) creates a metadata entry for the new data in the locally maintained metadata hierarchy (operation 2020); (3) updates the overlay metadata to point to the metadata entry and the new data stored in the cloud controller (operation 2030); and (4) then uses the overlay metadata to generate an incremental snapshot for the new data), and 
then transferred to the DSV upon determining that the DSV lacks a copy of the updated first file (Par. 200: A distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider).

As per claim 5:
Davis et al. teach a method/system, 
wherein the second file matches a third file in the DSV based on a shared hash value (Par. 168 and 244:  (The storage management system may know that certain files will be duplicated and/or shared shortly after being modified, and hence may ensure that such files are both cached locally and forwarded to the cloud storage system to facilitate the expected duplication operation (Par. 168)) and (Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a  file system (Par. 244))), and 
the storage controller further executes to(Par. 165:  The cloud controller includes a host operating system that executes a guest operating system in a virtual machine): 
the copies of the third file in the DSV with copies of the reference to the second file (Par. 244 and 334:  (The users may back up or otherwise keep multiple copies of the same file, or may send copies of a file to other users in their organization (Par. 244)) and (A typical file copy operation that is initiated by a client that transparently accesses a file stored in a distributed file system, as illustrated in FIG. 35A. Upon receiving a user request to copy the file ("file X") to a new, second file ("file Y"), client requests all of the data blocks for file X from cloud controller, and, upon receiving these data blocks, writes them to the new file Y (Par. 334))).  

As per claim 8: 
Davis et al. teach a method/system, 
wherein a logical storage volume of the DSV is stored in a first memory of the first host(Par. 119), and 
the local cache is stored in a faster second memory of the first host(Par. 336 and 342).  

As per claim 9:
Davis et al. teach a method/system, 
wherein the first file is added to a group of related files in the DSV(Par. 257 and 293), and 
the entire group is replicated together to a third host of the plurality of hosts(Par. 269 and 376).  

As per claim 12:
Davis et al. teach a method/system, 
wherein the program is provided access to the second file in response to a request to access the first file(Par. 8:  An initial cloud controller receives a request from a client system to access a target file in the distributed system. This initial cloud controller uses the namespace mappings for the global namespace to determine a preferred cloud controller that will handle the request). 

As per claim 14:
Davis et al. teach a method, 
wherein the program lacks rights to modify the third file(Par. 91: In a transactional copy-on-write file system, a file is not modified in place).  

As per claim 16:
Davis et al. teach a method/system,
wherein files in the DSV are copied to the local cache(Par. 119:  Copying the file and metadata for the cloud file into a memory buffer), and 
the program only directly interacts with files in the local cache(Par. 102: A set of block records in metadata include pointer fields that indicate the location of the file data in a disk block in local storage).  

As per claim 17:
Davis et al. teach a method/system, 
wherein the first file is grouped with a plurality of related files as a group and the group is replicated together(Par. 123, 253, and 297:  (A cloud controller may also perform additional file grouping based on user configuration and/or automatic analysis of file access trends. For example, users may be provided with a way to configure a policy that reflects anticipated file access patterns, groupings, and/or priorities (Par. 123)) and (The concept of temporal deduplication applies not only to individual files, but also to groups of files (Par. 253)) and (A locality policy may also be used to group backup files into a distinct set of cloud files (Par. 297))).  

As per claim 18:
Davis et al. teach a method/system, 
wherein the first host includes a plurality of memory devices storing a logical volume of the DSV(Par. 101:  The cloud storage system may be configured to store the distributed file system's data in the form of encrypted storage volumes), and 
the local cache is configured to transfer unduplicated files to the logical volume(Par. 200).  

As per claim 19:
Davis et al. teach a method/system, 
wherein data is replicated between memory devices of the plurality of memory devices(Par. 191:  Some higher-cost cloud storage providers may immediately internally replicate newly stored data to multiple POPs at different geographic locations, thereby ensuring very high availability and low-latency access from anywhere in the world). Choosing an appropriate cloud storage provider for a distributed file system may also depend on determining an anticipated data set and access patterns).  

As per claim 20:
Davis et al. teach a method/system, 
wherein the first file is retrieved from a first logical volume of the DSV on a different second host of the plurality of hosts (Par. 434: The client may connect to multiple (or all) of the referred cloud controllers to retrieve their cached data (or leverage their combined bandwidth to a supporting cloud storage system) and retrieve the needed data set as quickly as possible), and 
one of the second file and the reference to the third file is stored on a second logical volume of the DSV on the first host before the one of the second file and the reference to the third file is replicated to the first logical volume to one of update and replace the first file(Par. 200: A distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. United States Patent Publication No. 2014/0006465 as applied to claims 1-5, 8-10, 12, 14, and 16-20 in view of Jacobs et al. United State Patent No. 8,805,901. 

As per claim 11:
Davis et al. teach a method/system, 
a distributed storage volume (DSV) deployed on a plurality of hosts (Par. 305: (One or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system); and  - 38 -Attorney Docket No. 0816028.00255/20181173 
a first host of the plurality of hosts with a local cache, and a storage controller executing on a processor to hosts (Par. 305: (One or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system): 
retrieve a first file stored in the DSV(Par. 107: Receiving a request to store a 10 GB file); 
store a copy of the first file as a second file in the local cache(Par. 107: First storing the 10 GB file locally); 
receive a request from a program to modify the second file(Par. 168: A requested file operation (e.g., a read, write, or update operation)); 
responsive to receiving the request(Par. 102 and 169): 
save the updates to the second file(Par. 456: Store updates in cloud files on the cloud storage system); and 
query the DSV to determine whether the DSV includes a third file that matches the updated second file(Par. 233: cloud controllers can query one or more of the other cloud controllers of the distributed file system to locate and access a needed data block that is already being cached by a peer cloud controller); 
responsive to determining that the DSV lacks the third file, update the first file with the updates (Par. 200: A distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider).
Davis et al. do not explicitly disclose for the replace the first file with a reference to the third file.  However, Jacobs et al. teach a system,
responsive to determining that the DSV includes the third file, replace the first file with a reference to the third file(See Jacobs et al. Col. 4 lines 17-22 and Col. 3 lines 57-60: (The client attempts to upload the modified version of the data object to the distributed file system. Pointer managers of the distributed file system determine whether this modified version of the data object should become the most current (e.g. the newest) version of the data object stored in the distributed file system (Col. 4 lines 17-22)) and (A modified version of the data object (file) can be created and stored in the append-only file system. A new pointer to the modified version of the data object (file) replaces the pointer to the old version of the data object (file) in the directory (Col. 3 lines 57-60))).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Davis et al. to have the replace the first file with a reference to the third file.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Davis et al. and Jacobs et al. before him/her, to  replace the first file with a reference to the third file of Jacobs et al., since it is suggested by Jacobs et al. such that, the system provides a mechanism that allows replacing one of the first pointers in the first version of the directory with a different new pointer that is a reference to a different data object than that referenced to by the first pointer to provide a modified first version of the directory (See Jacobs et al. Col. 4 lines 36-40).

As per claim 15:
Davis et al. as modified teach a method, 
wherein the second file is further updated(See Davis et al. Par. 103), and 
the further updated second file is transferred to the DSV replacing one of the first file and the reference to the third file(See Jacobs et al. Col. 4 lines 17-22 and Col. 3 lines 57-60: (The client attempts to upload the modified version of the data object to the distributed file system. Pointer managers of the distributed file system determine whether this modified version of the data object should become the most current (e.g. the newest) version of the data object stored in the distributed file system (Col. 4 lines 17-22)) and (A modified version of the data object (file) can be created and stored in the append-only file system. A new pointer to the modified version of the data object (file) replaces the pointer to the old version of the data object (file) in the directory (Col. 3 lines 57-60))). 

s 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. United States Patent Publication No. 2014/0006465 as applied to claims 1-5, 8-10, 12, 14, and 16-20 in view of Anderson et al. United State Patent No. 9,471,593.

As per claim 6:
Davis et al. teach a method/system, 
wherein a program on the first host requests to modify a third file in the DSV, and the storage controller further executes to (See Davis et al. Par. 104 and 168: (The method/system identify file metadata and file data that has changed due to recent write operations (Par. 104)) and (The customized file system device driver extracts, tracks, and forwards client file interactions on a per-file and a per-directory basis. This semantic information can include, but is not limited to: a file name; a file type; a requested file operation (e.g., a read, write, or update operation); a set of application information associated with the file; one or more users accessing the file; and security information for the file. Cloud controllers can use this information to determine whether a file and its associated information should be cached locally and/or forwarded to the cloud storage system (Par. 168))): 
Davis et al. do not explicitly disclose for the retrieve a copy of the third file from the DSV; store the copy of the third file as a fourth file in the local cache; detect that the program saved changes to the fourth file; and responsive to detecting the changes, update all copies of the third file in the DSV with the changes.  However, Anderson et al. teach a method/system,
 retrieve a copy of the third file from the DSV (See Anderson et al. Col. 1 lines 30-31); 
store the copy of the third file as a fourth file in the local cache(See Anderson et al. Col. 3 lines 63-64: (The client  for distributively storing files in the distributed storage system over a network);
detect that the program saved changes to the fourth file(See Anderson et al. Col. 3 lines 6 lines 36-42:  The client receives indication of success of the update to the file stored in the distributed storage system); and 
responsive to detecting the changes, update all copies of the third file in the DSV with the changes (See Anderson et al. Col. 2 lines 48-53:  Updating copies of a file stored on three or more computers, such that a majority of computers must be responsive to complete the update, and that any computer that is not responsive at the time of the update will have its copy of the file automatically updated the next time it is responsive to an update).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Davis et al. to have the retrieve a copy of the third file from the DSV; store the copy of the third file as a fourth file in the local cache; detect that the program saved changes to the fourth file; and responsive to detecting the changes, update all copies of the third file in the DSV with the changes.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Davis et al. and Anderson et al. before him/her, to modify the system of Davis et al. to include the retrieve a copy of the third file from the DSV; store the copy of the third file as a fourth file in the local cache; detect that the program saved changes to the fourth file; and responsive to detecting the changes, update all copies of the third file in the DSV with the changes of Anderson et al., since it is suggested by Anderson et al. such that, the method and system for (See Anderson et al. Col. 1 lines 42-43).

As per claim 7:
Davis et al. as modified teach a system/method, 
wherein the third file is retrieved from a different third host of the plurality of hosts, and the fourth file is saved to a logical storage volume of the DSV on the first host changes (See Anderson et al. Col. 2 lines 48-53:  Updating copies of a file stored on three or more computers, such that a majority of computers must be responsive to complete the update, and that any computer that is not responsive at the time of the update will have its copy of the file automatically updated the next time it is responsive to an update)..

 Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. United States Patent Publication No. 2014/0006465 as applied to claims 1-5, 8-10, 12, 14, and 16-20 in view of Liang et al. United State Patent Publication No. 2013/0036092. 

As per claim 13:
Davis et al. do not explicitly disclose for the first file is compressed and the compressed first file is replicated to a plurality of memories on the plurality of hosts.  However, Liang et al. teach a method,
wherein the first file is compressed and the compressed first file is replicated to a plurality of memories on the plurality of hosts (See Liang et al. Par. 64-65:  The replicated files are compressed when stored in the shared file system (The file system is in distributed client/server software architectures(Par. 1)) and the replicated files stored in the shared file system are decompressed and converted into an appropriate format by the master server when performing the incremental update and by the slave nodes upon preloading). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Davis et al. to have the first file is compressed and the compressed first file is replicated to a plurality of memories on the plurality of hosts.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Davis et al. and Liang et al. before him/her, to modify the system of Davis et al. to include the first file is compressed and the compressed first file is replicated to a plurality of memories on the plurality of hosts of Liang et al., since it is suggested by Liang et al. such that, the method and system in the distributed client/server software architectures related to maintain consistency between contents of cache files distributed over a plurality of processing nodes, while insuring their quasi real-time availability (See Liang et al. Par. 1).

Response to Arguments 
Applicant contends Davis et al. fail to teach "responsive to determining that the second file resides in the DSV, store a reference to the second file in the DSV, wherein the reference is replicated to the second host" as recited in claim 1.  Examiner respectfully disagrees with applicant.  Davis et al. teach a method that the file copy operation is perform by the client by accessing the file stored in a distributed file system that based on receiving request from user to perform a copy of file (file X) to a new second file (file Y) the cloud controller perform collecting all the data blocks of requesting file (file X) and writes all these data blocks to the new 
Applicant contends Davis et al. as modified fail to teach "retrieve a first file stored in the DSV; store a copy of the first file as a second file in the local cache; receive a request from a program to modify the second file; responsive to receiving the request: save the updates to the second file…, replace the first file with a reference to the third file” as recited in claim 11.  Examiner respectfully disagrees with applicant.  Davis et al. teach a method that the cloud controller as a tool generate cloud files for example, the cloud controller allocate one or more cloud-file-size memory buffers, copy the file and metadata for the cloud file into a memory buffer, encrypting the contents of the memory buffer and finally, upload the encrypted contents of the memory buffer to a cloud storage system as a cloud file.  In this process the cloud  replace the first file with a reference to the third file” as recited in claim 11.

Applicant’s argument with respect to rest of claims (claims 2-9 and 12-20) are related to claims 1 and 10-11 and are not persuasive please see above explanation.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ghatnekar et al. United States Patent No. 9,940,203,
Catmull et al. United States Patent Publication No. 2013/0282790.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005. The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.K/Examiner, Art Unit 2157                 

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157